Citation Nr: 0216240	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  97-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1990 to December 1990.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California which denied 
service connection for depression.  The veteran has 
relocated, and his claims file  is now under the jurisdiction 
of the RO in Waco, Texas.  


FINDING OF FACT

An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the veteran's 
first postservice year; and it is not shown that any current 
acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met with respect to the issue 
addressed on the merits below.  

The claim was considered on the merits by the RO.  The 
appellant was notified via rating decision in June 1997, 
statement of the case in October 1997, and supplemental 
statement of the case (SSOC) in April 2002 as to why her 
claim was denied.  She was advised of what was needed to 
establish entitlement to the benefits sought and what the 
evidence of record showed (and, by inference, what type of 
evidence she would need to submit to prevail in her claim).  
As part of the SSOC she was informed of pertinent provisions 
of the VCAA.  

The RO has obtained the veteran's service treatment records.  
She has not identified any pertinent medical records which 
remain outstanding.  The Board has considered whether a VA 
examination is indicated, and has determined (as will be 
discussed in greater detail below) that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  The 
communications noted above (and the April 2002 SSOC in 
particular) have provided the veteran with a general 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  No further notice or assistance to 
the veteran in the development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing this 
claim based on the current record.

Factual Background

The appellant claims that service connection for depression 
is warranted as this disorder was caused by her Army service.  

The veteran's service medical records contain no mention of 
complaints, diagnosis, or treatment of a psychiatric disorder 
(including depression).  She reported in August 1990 (prior 
to induction) that she had received therapy at the age seven 
due to child molestation.

Private medical records on file from 1971 are silent 
concerning the presence of any psychiatric disorder.  

Private treatment records dated in 1996 show that the veteran 
was seen for problems of a psychiatric nature.  Post 
traumatic disorder (related to a non-service stressor) and 
recurrent major depression were diagnosed.  

A July 1997 VA progress note shows a diagnosis of recurrent 
major depression.  The veteran indicated that she had been 
depressed since March 1994.

Two lay statements from friends of the veteran were received 
by VA in September 1997.  One states that the veteran became 
suicidal and depressed following her separation from service.  
The other indicates that the veteran was depressed after she 
returned from the Army, and that she had received medication 
and counseling to treat her depression.  

A November 1997 VA progress note includes a diagnosis of 
recurrent major depression.

By letter of April 2002 the veteran asserts that her 
depression essentially began as a result of her being 
subjected to ridicule in service because of scars on her 
face.  She added that there were no medical records in 
service concerning her depression because she only spoke with 
a chaplain about her problems with depression.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not established, or the diagnosis of chronicity may be 
legitimately questioned, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for a psychosis may be established on a 
presumptive basis by showing that such disorder was 
manifested to a degree of 10 percent or more within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

A chronic acquired psychiatric disorder was not diagnosed in 
service.  Consequently, service connection for an acquired 
psychiatric disorder on the basis that such disorder was 
manifested (and incurred or aggravated) in service is not 
warranted.

Since psychoses are presumptive disorders under 38 C.F.R. § 
3.309(a), they may be service-connected if shown to have been 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  In this case, 
there is no evidence of record that a psychosis was 
manifested to a compensable degree in the first postservice 
year.  Consequently, presumptive service connection for a 
psychosis is not warranted.

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether an etiological relationship exists 
between any currently diagnosed psychiatric disorder and 
service.  However, in the complete absence of evidence 
suggesting such an etiological link, the Board finds that 
there is no reasonable possibility that a VA examination 
would provide information of probative value in the matter of 
etiology.  The Board also notes the lapse of a period 
exceeding five years between the veteran's separation from 
service and the first treatment she received for her claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that an examination addressing 
the etiology of the veteran's claimed disorder is not 
"necessary" under the provisions of 38 U.S.C.A. § 5103A(d).
The only evidence of record linking the veteran's current 
psychiatric disorder to her active service is in statements 
by the veteran and two laypersons.  As laypersons, they are 
not competent to establish medical causation by their own 
opinions.  See Espiritu, supra; Grivois v. Brown, 6 Vet. App. 
136 (1994).  Hence, their opinions are without probative 
value.

The preponderance of the evidence is against a finding that 
the veteran's current psychiatric disability is related to 
her active service.  Consequently, the claim must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

